Citation Nr: 0506944	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  99-21 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected right epididymitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2003.  A 
transcript of that hearing is associated with the veteran's 
VA claims folder.  

By decision dated August 7, 2003, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In September 2004, counsel for the veteran and 
the Secretary of VA filed a Joint Motion for Remand.  In that 
Joint Motion, the parties asserted that the Board had failed 
to provide adequate reasons and bases for its finding that an 
increased rating was not warranted because it did not 
evaluate the service-connected right epididymitis under the 
rating criteria of 38 C.F.R. § 4.115b, Diagnostic Code 7525 
(epididymo-orchitis, chronic only).  An Order of the Court 
dated September 8, 2004 granted the motion and vacated the 
Board's decision.

The Board notes that subsequent to the September 2004 Court 
Order the veteran submitted additional medical records.  VA 
regulations provide that any pertinent evidence submitted by 
the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a SSOC.  See 
38 C.F.R. § 20.1304 (2004).  However, the veteran's very able 
accredited representative specifically waived RO 
consideration of the additionally submitted evidence by 
letter dated December 28, 1004.  In any event, upon review of 
the additionally submitted evidence, the Board finds that it 
is duplicative of evidence previously assembled.



Other matters

In its August 2003 decision, the Board also denied the 
following four claims: (1) entitlement to an effective date 
prior to September 20, 1995 for the award of service 
connection for right epididymitis; (2) entitlement to service 
connection for left epididymitis with testicular atrophy; (3) 
entitlement to service connection for cataracts, to include 
special monthly compensation based on blindness; and 
(4) basic eligibility for improved pension benefits.  The 
veteran did not appeal, and the Board's decision is final as 
to those issues.  See 38 C.F.R. § 20.1100 (2004).


FINDING OF FACT

The veteran's right epididymitis is manifested by subjective 
complaints of chronic pain.  Clinical findings showing the 
right testes to be slightly tender and atrophic.  The 
disability is not characterized by recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for right epididymitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002); 
38 C.F.R. §§ 4.115b, 4.118, Diagnostic Codes 7804, 7523, 7525 
(2004).  





	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
right epididymitis.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board's August 2003 decision contained an extensive 
discussion of the requirements of the VCAA (see the Board's 
August 7, 2003 decision, pages 5-9.]  The Board concluded as 
follows:  "The Board has thus carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
these claims has been consistent with the provisions of the 
new law." 

The Court-adopted Joint Motion did not identify any defect in 
the Board's August 2003 decision regarding the provisions of 
the VCAA.  Nor did the Court identify and deficiencies with 
respect to VCAA compliance on the part of VA.  The sole 
reason for remand as stated in the Joint Motion, as adopted 
by the Court, was the Board's failure to discuss whether an 
increased evaluation was warranted for right epididymitis 
under Diagnostic Code 7525.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  In this case, neither 
party raised any concerns about the VCAA.  Nor did the Court.  

The Board additionally notes that the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which stands 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was rendered several 
months prior to the parties' September 2004 Joint Motion.    

Although the Court's September 2004 Order serves to vacate 
the Board's August 2003 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the veteran.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
August 2003 denial, the veteran has already had an extensive 
advisement of the evidence that would be required to 
substantiate this claim.  

Subsequent to the Court's Order, on September 23, 2004, the 
Board wrote to the veteran, asking if he had any additional 
evidence and argument to submit.  This satisfies the "give 
us everything you've got" provision contained in 38 C.F.R. 
§ 3.159 which was referenced by the Court in Pelegrini.  In 
December 2004, he submitted additional evidence which was 
duplicative of evidence previously of record.  The veteran 
and his representative have not identified any outstanding 
evidence.  

Therefore, given the Court's injunction against piecemeal 
litigation, the Board is confident that the VCAA is not an 
issue in this case.  That is, the Board believes that the law 
of the case is that the are no VCAA defects which have been 
raised by the veteran and which need be addressed by the 
Board.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].

Factual Background

Service medical records reflect that the veteran was 
hospitalized for eight days in May 1964 for epididymitis of 
the right testicle.  He was discharged with a diagnosis of 
epididymitis, acute, right, treated and improved.  A follow-
up evaluation in June 1964 disclosed atrophy of the right 
testicle, but no other problems.  No further treatment for 
this condition is shown in service.

On VA examination in May 1996, the veteran had essentially 
normal genitalia except for the fact that the right testis 
was slightly smaller than the left testis.  The examiner 
concluded that the veteran had suffered minor trauma to the 
right testis due to a lifting incident and that it could 
possibly have resulted in stress epididymitis.  During a July 
1997 VA examination, the veteran's right testis was described 
as atrophied, and he complained of recurrent pain in this 
testis.

Based on the above, the RO granted service connection for 
right epididymitis in a November 1997 rating decision; a 
noncompensable disability rating was assigned for this 
disability under Diagnostic Code 7523 [testis, atrophy, 
complete].  The veteran subsequently appealed that decision, 
which resulted in an April 1999 Board decision which granted 
a 10 percent disability by analogy to a painful scar under 
Diagnostic Code 7804.  The RO implemented this award by 
rating decision in June 1999, assigning the increased rating 
of 10 percent.  

The veteran has since perfected a new appeal seeking an 
increased rating for the right epididymitis disability.  In 
support of this claim, he submitted the report of a private 
genitourinary examination conducted in May 1999 by Dr. A. A. 
T., M.D.  This report denotes the veteran's complaints of 
chronic right testicular pain, to include after intercourse.  
Clinically, the veteran's right testis was slightly tender 
and atrophic.  No other abnormal findings regarding the right 
testicle were reported.  Based on these findings, Dr. A. A. 
T. diagnosed the veteran's condition as right testicular 
atrophy.

VA outpatient treatment reports dated through 2001 documented 
a few instances when the veteran was seen for evaluation of 
his epididymitis condition, during which times he continued 
to complain of right testicular pain.

In February 2003, the veteran testified that he continued to 
have daily pain in his right testicle.  He stated that on a 
scale of 1 to 10, the pain was 10 most of the time.  He took 
two Tylenol a day for relief.  He denied having any 
infections or draining.  

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2043).

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings. 38 C.F.R. § 4.20 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria

The veteran's service-connected right epididymitis was 
initially rated by the RO as noncompensably disabling under 
Diagnostic Code 7523.  Diagnostic Code 7523 provides for a 
noncompensable rating for complete atrophy of one testis.  
For complete atrophy of both testes, a 20 percent rating is 
assigned.  38 C.F.R. § 4.115a (1993); 38 C.F.R. § 4.115b 
(2004).

Pursuant to the Board's 1999 decision, the veteran's service-
connected right epididymitis disability is presently rated 10 
percent disabling under Diagnostic Code 7804, for residual 
impairment of the testicle rated by analogy to a painful 
scar.  This rating was established a result of a decision of 
the Board in April 1999.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  See 38 C.F.R. § 4.27 (2004).

With respect to the above, the Board notes that the rating 
criteria for skin disorders, to include scars, were revised 
in July 2002, during the pendency of this appeal.  See 67 
Fed. Reg. 49490-49599 (July 31, 2002).  These revisions are 
effective from August 30, 2002.  The applicable rating 
criteria in effect prior to August 2002 provides a rating of 
10 percent for scars that are superficial and tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, Code 
7804 (2001).  Pursuant to the revised criteria for Code 7804, 
a rating of 10 percent is applicable for scars that are 
superficial, painful on examination.  38 C.F.R. § 4.118, Code 
7804 (2004).

The Court has indicated that a change in the law during the 
pendency of an appeal entitles the claimant to application of 
the version of the schedule that is most favorable to the 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, both the old and the new versions of Diagnostic Code 
7804 provide a maximum rating of 10 percent, which is 
currently assigned.  Under these circumstances, the Board 
does not believe that notifying the veteran of the change in 
the Schedule would be useful, because the application of 
either the old or new rating criteria provides no basis for 
an increased rating.  See Soyini, 1 Vet. App. at 546.

As discussed above, the September 2004 Joint Motion 
instructed the Board to also evaluate the service-connected 
right epididymitis under Diagnostic Code 7525 (epididymo-
orchitis, chronic only).  Under that Code, a rating may be 
assigned as for urinary tract infection.  A 10 percent 
evaluation may be assigned when the urinary tract infection 
requires long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 
30 percent rating is assigned for recurrent symptomatic 
infection requiring drainage, frequent hospitalization 
(greater than 2 times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115b, Diagnostic Code 
7525 (2004).  If there is poor renal function, the disability 
is rated under the criteria for "renal dysfunction" rather 
than "urinary tract infection."  38 C.F.R. § 4.115a (2004).



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking an increased rating for his service-
connected right epididymitis.  

Initial matter

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

The Board observes, however, that the Court-adopted Joint 
Motion for Remand did not identify any substantive defects in 
the Board's August 2003 decision regarding its analysis of 
the veteran's right epididymitis pursuant to Diagnostic Codes 
7523 and 7804.  The sole reason for remand as stated in the 
Joint Motion, as adopted by the Court, was the Board's 
failure to discuss whether an increased evaluation is 
warranted under Diagnostic Code 7525.    

The Board additionally points out that nothing of substance 
has been added to the file since its return from the Court.

Assignment of diagnostic code

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2004).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right epididymitis is presently rated as 
analogous to a painful scar under Diagnostic Code 7804.  The 
record reflects that the condition was initially rated by the 
RO under Diagnostic Code 7523, complete atrophy of one 
testis.  As noted above, the Court-adopted September 2004 
Joint Motion took no issue with Board's evaluation of the 
service-connected right epididymitis under these codes.  The 
Joint Motion simply indicated that the Board should also 
evaluate the condition under Diagnostic Code 7525.  The Board 
will do so below.  

Schedular rating
 
(i.)  Diagnostic Codes 7523 and 7804

The Board will briefly recapitulate its previous conclusions 
as to these two diagnostic codes.

The medical evidence discussed above shows that the veteran 
has complained of chronic pain in the right testicle and that 
clinical examination has revealed some slight tenderness and 
atrophy of the right testicle, as noted by Dr. A. A. T. on 
his examination report dated in May 1999.  Although no 
scarring has been identified, the veteran's reported pain has 
been rated as 10 percent disabling by analogy to Diagnostic 
Code 7804 [tender or painful scar].  This is the maximum 
rating available under that diagnostic code.  The rating of 
10 percent was granted by the Board in April 1999 essentially 
to compensate the veteran for his complaints of pain, since 
he would not be entitled to a compensable evaluation for 
testicle atrophy under Diagnostic Code 7523 because only one 
testicle is service connected.

In reaching this conclusion, the Board places great weight on 
the medical evidence, in particular the clinical findings 
reported on the May 1999 private genitourinary examination 
conducted by Dr. A. A. T.  The manifestations of the service-
connected disability identified during that examination were 
subjective complaints of pain and testicular atrophy.  Those 
clinical findings are consistent with the veteran's medical 
history and the findings noted on the VA treatment reports 
dating from the late 1990's through 2001, and are essentially 
uncontradicted by any other medical evidence of record.  

In short, the testicular atrophy of the right testicle does 
not warrant a compensable rating under Diagnostic Code 7523.  
The only compensable manifestation is the reported pain, 
which in the April 1999 Board's judgment allowed for the 
assignment of a 10 percent disability rating under Diagnostic 
Code 7804.  No higher schedular rating is available under the 
circumstances here presented.

(ii).  Diagnostic Code 7525

The Board will now turn to the reason for the Court's remand, 
Diagnostic Code 7525.

As discussed above, under Diagnostic Code 7525, a 30 percent 
rating is assigned for recurrent symptomatic infection 
requiring drainage, frequent hospitalization (greater than 2 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2004).

In this case, there is no medical evidence of record of 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  VA outpatient 
treatment records do not document any such pathology.  The 
veteran has not pointed to any such evidence.  He has 
consistently indicated that his only complaint relates to 
perceived pain.  In fact, at his February 2003 hearing, the 
veteran specifically denied having any infections or drainage 
as a result of the right epididymitis.  Under such 
circumstances, an increased rating is not warranted under 
Diagnostic Code 7525. 

The Board further notes that because there is no evidence 
that the veteran suffers from a renal condition consequent to 
his service-connected disability, there is no basis on which 
to rate his condition as a "renal dysfunction."  

The Board is aware that there is no symptomatology which is 
consistent with urinary tract infection, and thus no basis on 
which to rate the veteran at even 10 percent under that 
diagnostic code.  As discussed above, the veteran has denied 
any such symptomatology, and none is identified in any 
medical report.  
See 38 C.F.R. § 4.31[in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown].

The Board does not believe that the Court's remand for 
discussion of Diagnostic Code 7525 was intended to leave the 
veteran uncompensated, which is the result of the application 
of that diagnostic code.  As has been discussed above, in its 
April 1999 decision the Board assigned a 10 percent rating 
under Diagnostic Code 7804 based on the veteran's complaints 
of pain.  The Board's current decision does not change that 
rating.


Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected right 
epididymitis results in marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  His sole contention is that his service-
connected disability warrants a higher schedular rating, 
specifically under Diagnostic Code 7525.  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the matter 
of the veteran's potential entitlement to an extraschedular 
rating.  

The Board additionally observes that in its August 2003 
decision, it determined that the veteran's disability picture 
was not so exceptional or unusual as to warrant referral for 
extraschedular evaluation.  See the Board's August 7, 2003 
decision, 
page 14.  As discussed above, after careful consideration of 
the record the Board does not believe that this matter need 
be discussed in this decision.  However, the Board 
additionally observes that the subsequent Court Order did not 
find fault with the Board's conclusion that extraschedular 
referral was not indicated.  See Chisem, supra.    

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to an increased disability 
rating for service-connected right epididymitis.  The benefit 
sought on appeal is accordingly denied.




ORDER

Entitlement to an increased disability rating for right 
epididymitis is denied. 



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


